

	

		II

		109th CONGRESS

		1st Session

		S. 1975

		IN THE SENATE OF THE UNITED STATES

		

			November 8, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To prohibit deceptive practices in Federal

		  elections.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Deceptive Practices and Voter

			 Intimidation Prevention Act of 2005.

		2.Deceptive

			 practices in elections

			(a)Civil

			 action

				(1)In

			 generalSubsection (b) of

			 section 2004 of the Revised Statutes (42 U.S.C. 1971(b)) is amended—

					(A)by striking

			 No person and inserting the following:

						

							(1)No

				person

							; and

				

					(B)by inserting at

			 the end the following new paragraph:

						

							(2)No person,

				whether acting under color of law or otherwise, shall knowingly deceive any

				other person regarding—

								(A)the time, place,

				or manner of conducting a general, primary, run-off, or special election for

				the office of President, Vice President, presidential elector, Member of the

				Senate, Member of the House of Representatives, or Delegate or Commissioner

				from a territory or possession; or

								(B)the

				qualifications for or restrictions on voter eligibility for any election

				described in subparagraph

				(A).

								.

					(2)Private right

			 of action

					(A)In

			 generalSubsection (c) of section 2004 of the Revised Statutes

			 (42 U.S.C. 1971(c)) is amended—

						(i)by striking

			 Whenever any person and inserting the following:

							

								(1)Whenever any

				person

								;

				and

						(ii)by adding at the

			 end the following new paragraph:

							

								(2)Any person

				aggrieved by a violation of subsection (b)(2) may institute a civil action or

				other proper proceeding for preventive relief, including an application in a

				United States district court for a permanent or temporary injunction,

				restraining order, or other

				order.

								.

						(B)Conforming

			 amendments

						(i)Subsection (e) of

			 section 2004 of the Revised Statutes (42 U.S.C. 1971(e)) is amended by striking

			 subsection (c) and inserting subsection

			 (c)(1).

						(ii)Subsection (g)

			 of section 2004 of the Revised Statutes (42 U.S.C. 1971(g)) is amended by

			 striking subsection (c) and inserting subsection

			 (c)(1).

						(b)Criminal

			 penaltySection 594 of title 18, United States Code, is

			 amended—

				(1)by striking

			 Whoever and inserting the following:

					

						(a)IntimidationWhoever

						;

				and

				(2)by adding at the

			 end the following:

					

						(b)Deceptive

				acts

							(1)Prohibition

								(A)In

				generalIt shall be unlawful for any person to knowingly deceive

				another person regarding the time, place, or manner of an election described in

				subparagraph (B), or the qualifications for or restrictions on voter

				eligibility for any such election, with the intent to prevent such person from

				exercising the right to vote in such election.

								(B)ElectionAn

				election described in this subparagraph is any general, primary, run-off, or

				special election for the office of President, Vice President, presidential

				elector, Member of the Senate, Member of the House of Representatives, Delegate

				of the District of Columbia, or Resident Commissioner.

								(2)PenaltyAny

				person who violates paragraph (1) shall be fined not more than $100,000,

				imprisoned not more than 1 year, or

				both.

							.

				(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

			3.Reporting false

			 election information

			(a)In

			 generalAny person may report to the Assistant Attorney General

			 of the Civil Rights Division of the Department of Justice, or the designee of

			 such Assistant Attorney General, any act of deception regarding—

				(1)the time, place,

			 or manner of conducting a general, primary, run-off, or special election for

			 Federal office; or

				(2)the

			 qualifications for or restrictions on voter eligibility for any general,

			 primary, run-off, or special election for Federal office.

				(b)Corrective

			 action

				(1)In

			 generalExcept as provided in paragraph (2), not later than 48

			 hours after receiving a report under subsection (a), the Assistant Attorney

			 General shall investigate such report and, if the Assistant Attorney General

			 determines that an act of deception described in subsection (a) occurred,

			 shall—

					(A)undertake all

			 effective measures necessary to provide correct information to voters affected

			 by the deception, and

					(B)refer the matter

			 to the appropriate Federal and State authorities for criminal

			 prosecution.

					(2)Reports within

			 72 hours of an electionIf a report under subsection (a) is

			 received within 72 hours before the election described in such subsection, the

			 Assistant Attorney General shall immediately investigate such report and, if

			 the Assistant Attorney General determines that an act of deception described in

			 subsection (a) occurred, shall immediately undertake all effective measures

			 necessary to provide correct information to voters affected by the

			 deception.

				(3)Regulations

					(A)In

			 generalThe Attorney General shall promulgate regulations

			 regarding the methods and means of corrective actions to be taken under

			 paragraphs (1) and (2). Such regulations shall be developed in consultation

			 with the Election Assistance Commission, civil rights organizations, voting

			 rights groups, State election officials, voter protection groups, and other

			 interested community organizations.

					(B)Study

						(i)In

			 generalThe Attorney General, in consultation with the Federal

			 Communications Commission and the Election Assistance Commission, shall conduct

			 a study on the feasibility of providing the corrective information under

			 paragraphs (1) and (2) through public service announcements, the emergency

			 alert system, or other forms of public broadcast.

						(ii)ReportNot

			 later than 180 days after the date of the enactment of this Act, the Attorney

			 General shall submit to Congress a report detailing the results of the study

			 conducted under clause (i).

						(c)Reports to

			 Congress

				(1)In

			 generalNot later than 90 days after any primary, general, or

			 run-off election for Federal office, the Attorney General shall submit to the

			 appropriate committees of Congress a report compiling and detailing any

			 allegations of deceptive practices submitted pursuant to subsection (a) and

			 relating to such election.

				(2)Contents

					(A)In

			 generalEach report submitted under paragraph (1) shall

			 include—

						(i)detailed

			 information on specific allegations of deceptive tactics;

						(ii)any corrective

			 actions taken in response to such allegations;

						(iii)the

			 effectiveness of any such corrective actions;

						(iv)any suit

			 instituted under section 2004(b)(2) of the Revised Statutes (42 U.S.C.

			 1971(b)(2)) in connection with such allegations;

						(v)statistical

			 compilations of how many allegations were made and of what type;

						(vi)the geographic

			 locations of and the populations affected by the alleged deceptive information;

			 and

						(vii)the status of

			 the investigations of such allegations.

						(B)ExceptionThe

			 Attorney General may withhold any information that the Attorney General

			 determines would unduly interfere with an on-going investigation.

					(3)Report made

			 publicThe Attorney General shall make the report required under

			 paragraph (1) publicly available through the Internet and other appropriate

			 means.

				(d)Federal

			 officeFor purposes of this section, the term Federal

			 office means the office of President, Vice President, presidential

			 elector, Member of the Senate, Member of the House of Representatives, or

			 Delegate or Commissioner from a territory or possession of the United

			 States.

			(e)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Attorney General such sums as may be necessary to carry out this

			 section.

			

